 

Exhibit 10.10

 

ASSIGNMENT OF PURCHASE AND SALE

AGREEMENT AND ESCROW INSTRUCTIONS

 

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this
“Assignment”) is made this 19th day of August, 2015, by and between BRG ASHTON
NC, LLC, a Delaware limited liability company (“Assignor”); and BR ASHTON I
OWNER, LLC, a Delaware limited liability company (“Assignee”).

 

RECITALS:

 

1.          Bluerock Real Estate, L.L.C., a Delaware limited liability company
(“Bluerock”), entered into that certain Purchase and Sale Agreement and Escrow
Instructions dated May 12, 2015 (the “Purchase Agreement”) with AR I Borrower,
LLC, a Delaware limited liability company and AR Owner, LLC, a Delaware limited
liability company (together “Seller”), with respect to the real property and
improvements located at 10320 Grobie Way, Charlotte, North Carolina, commonly
known as “Ashton Reserve at Northlake Phase I” (the “Property”), all as more
particularly described in the Purchase Agreement.

 

2.          By Assignment of Rights Agreement dated May 13, 2015, Bluerock
assigned all its right, title and interest in, to and under the Purchase
Agreement to Assignor.

 

3.          Assignor has the right to assign all its right, title, and interest
in, to, and under the Purchase Agreement to Assignee as provided in this
Assignment. Assignee is an Affiliate of Assignor, and Assignor is an affiliate
of Bluerock REIT.

 

4.          Assignor now desires to assign all its right, title, and interest as
“Purchaser” under the Purchase Agreement to Assignee, and Assignee desires to
assume all of Assignor’s right, title, and interests as Purchaser under the
Purchase Agreement.

 

ASSIGNMENT:

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Assignment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.          Incorporation of Recitals. The foregoing Recitals are incorporated
herein and by this reference made a part hereof. All capitalized terms set forth
herein shall have the meanings ascribed to such terms in the Purchase Agreement
unless otherwise defined herein.

 

2.          Transfer; Assignment and Designation; Assumption. Assignor hereby
sells, transfers, assigns, delivers and conveys to Assignee, its successors and
assigns, and Assignee hereby accepts from Assignor, all right, title and
interest of Assignor in, to and under the Purchase Agreement. Assignee hereby
assumes, for the benefit of both Assignor and Seller, all of the obligations of
the “Purchaser” under the Purchase Agreement. Assignor agrees to indemnify,
defend and hold Assignee harmless with respect to all claims accruing under the
Purchase Agreement prior to the date hereof. Assignee agrees to indemnify,
defend and hold Assignor harmless with respect to all claims accruing under the
Purchase Agreement from and after the date hereof.

 

1

 

 

3.          Representations and Warranties.     Assignor hereby certifies to
Assignee that all of the representations and warranties of Assignor set forth in
the Purchase Agreement are true, complete and correct in all material respects
as of the date hereof.

 

4.          Governing Law. This Assignment shall be construed and enforced in
accordance with and governed by the same law that governs the Purchase
Agreement, without regard to the principles of conflicts of law.

 

5.          Binding Effect. This Assignment shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto.

 

6.          Counterparts. This Assignment may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Signatures to this Assignment transmitted by facsimile or
electronic mail shall be treated as originals in all respects.

 

[SIGNATURES FOLLOW]

 

2

 

 

WITNESS the following signatures:       ASSIGNEE: BR ASHTON I OWNER, LLC,   a
Delaware limited liability company       By: BRG ASHTON NC, LLC     a Delaware
limited liability company   Its: Sole Member         By: /s/ Jordan Ruddy  
Name: Jordan Ruddy   Title: Authorized Signatory     ASSIGNOR: BRG ASHTON NC,
LLC,   a Delaware limited liability company       By: /s/ Jordan Ruddy   Name:
Jordan Ruddy   Title: Authorized Signatory

 

3

 